UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7408



WALTER WHITE,

                Plaintiff - Appellant,

          v.


WARDEN JOYCE FRANCIS,

                Defendant- Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:06-cv-00166-FPS)


Submitted:   March 27, 2008                 Decided:   April 2, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Walter White appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his complaint filed pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).            We have reviewed

the record and find no reversible error.            Accordingly, we deny the

motion to appoint counsel and affirm for the reasons stated by the

district court.        White v. Francis, No. 5:06-cv-00166-FPS, (N.D.W.

Va. July 18, 2007).           We dispense with oral argument because the

facts   and    legal    contentions    are     adequately   presented    in   the

materials     before    the    court   and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 2 -